Exhibit 10.2

 

Execution Version

 

PLEDGE AGREEMENT

 

Dated December 29, 2017

 

from

 

THE PLEDGORS REFERRED TO HEREIN

 

to

 

CITIBANK, N.A.,

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1

Grant of Security

1

 

 

 

Section 2

Security for Obligations

2

 

 

 

Section 3

Pledgors Remain Liable

2

 

 

 

Section 4

Delivery and Control of Security Collateral

3

 

 

 

Section 5

Representations and Warranties

3

 

 

 

Section 6

Further Assurances

4

 

 

 

Section 7

Changes

5

 

 

 

Section 8

UCC Article 8

5

 

 

 

Section 9

Voting Rights; Distributions; Etc.

5

 

 

 

Section 10

Transfers and Other Liens; Additional Equity Interests

6

 

 

 

Section 11

Administrative Agent Appointed Attorney-in-Fact

6

 

 

 

Section 12

Collateral Agent May Perform

7

 

 

 

Section 13

The Collateral Agent’s Duties

7

 

 

 

Section 14

Remedies

7

 

 

 

Section 15

Indemnity and Expenses

8

 

 

 

Section 16

Amendments; Waivers; Additional Pledgors, Etc.

9

 

 

 

Section 17

Notices, Etc.

9

 

 

 

Section 18

Continuing Security Interest; Assignments under the Credit Agreement

9

 

 

 

Section 19

Release; Termination

9

 

 

 

Section 20

Security Interest Absolute

10

 

 

 

Section 21

Third Party Waivers

11

 

 

 

Section 22

Execution in Counterparts

12

 

 

 

Section 23

The Credit Agreement

13

 

 

 

Section 24

Jurisdiction, Etc.

13

 

 

 

Section 25

Governing Law

13

 

i

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

-

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule II

-

Pledged Equity

 

Exhibits

 

Exhibit A

-

Form of Pledge Supplement

Exhibit B

-

Form of Authorization Statement

Exhibit C

-

Form of Acknowledgment and Consent

 

ii

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated December 29, 2017 (this “Agreement”) among
INDUSTRIAL LOGISTICS PROPERTIES TRUST, a Maryland real estate investment trust
(the “Borrower”), SELECT INCOME REIT, a Maryland real estate investment trust
(“SIR”), and the ADDITIONAL PLEDGORS (as defined in Section 16) (each such
Additional Pledgor, together with Borrower and SIR referred to herein as a
“Pledgor”, and collectively, the “Pledgors”), and CITIBANK, N.A., as collateral
agent (in such capacity, together with any successor collateral agent appointed
pursuant to Article XI of the Credit Agreement (as hereinafter defined), the
“Collateral Agent”) for the Secured Parties (as hereinafter defined).

 

PRELIMINARY STATEMENTS

 

(1)                                 The Pledgors (other than SIR) and certain
other Loan Parties have entered into a Credit Agreement dated as of the date
hereof (such Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
with the Lenders, the Agents, the Specified Derivatives Providers (as defined in
the Credit Agreement) and the Issuing Banks (each as defined therein, and
collectively, the “Secured Parties”).

 

(2)                                 Pursuant to the Credit Agreement, the
Pledgors are entering into this Agreement in order to grant to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in the
Collateral (as hereinafter defined).

 

(3)                                 Each Pledgor identified on Schedule I hereto
is the owner as of the date hereof of the Equity Interests in the respective
Borrower or Guarantor (collectively, the “Initial Pledged Equity”) set forth
opposite such Pledgor’s name on and as otherwise described in Schedule II and
issued by the respective Persons named therein.

 

(4)                                 It is a condition precedent to the making of
the Loans by the Secured Parties under the Credit Agreement that the Pledgors
shall have executed and delivered this Agreement to the Administrative Agent.

 

(5)                                 Each Pledgor will derive substantial direct
and indirect benefit from the transactions contemplated by the Loan Documents.

 

(6)                                 Capitalized terms used but not otherwise
defined in this Agreement shall have their respective meanings set forth in the
Credit Agreement.  Further, unless otherwise defined in this Agreement or in the
Credit Agreement, terms defined in Article 8 or 9 of the UCC (as defined below)
are used in this Agreement as such terms are defined in such Article 8 or 9. 
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided, however, that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

NOW, THEREFORE, in consideration of the premises, in order to induce the Secured
Parties to make Advances and issue Letters of Credit under the Credit Agreement
from time to time, and for good and valuable other consideration, the receipt
and sufficiency of which is hereby conclusively acknowledged, each Pledgor
hereby agrees with the Collateral Agent for the ratable benefit of the Secured
Parties as follows:

 

Section 1                                              Grant of Security.

 

Section 1.1                                    Collateral.  Each Pledgor hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in such Pledgor’s right, title and interest in and to the
following, in each case, as to each type of property described below, whether
now owned or hereafter

 

--------------------------------------------------------------------------------


 

acquired by such Pledgor, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):

 

(a)                                 the following (the “Security Collateral”): 
(A) the Initial Pledged Equity, (B) the Equity Interests in any Guarantor from
time to time hereafter acquired or created (collectively, the “Additional
Pledged Equity” and together with the Initial Pledged Equity, the “Pledged
Equity”), (C) the certificates (if any) representing the Initial Pledged Equity
and the Additional Pledged Equity, and (D) all dividends, distributions, return
of capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Initial Pledged Equity and the Additional Pledged Equity, and all
subscription warrants, rights or options issued thereon or with respect thereto;

 

(b)                                 all books and records (including, without
limitation, customer lists, credit files, printouts and other computer output
materials and records) of such Pledgor pertaining to any of the Collateral; and

 

(c)                                  all proceeds of, collateral for, income,
royalties and other payments now or hereafter due and payable with respect to,
and supporting obligations relating to, any and all of the Collateral
(including, without limitation, proceeds, collateral and supporting obligations
that constitute property of the types described in clauses (a) and (b) of this
Section 1 and this clause (c)) and, to the extent not otherwise included, all
payments under insurance (whether or not the Collateral Agent is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral.

 

Section 1.2                                    Scope of Grant.  Notwithstanding
anything herein to the contrary, in no event shall the Collateral include or the
security interest granted under Section 1.1 attach to any agreement, permit,
consent, order or franchise covering real or personal property of any Pledgor,
and any of its rights or interest thereunder, if and to the extent that the
grant of a security interest or lien is prohibited by or in violation of (y) any
law, rule, regulation or order, or (z) a term, provision or condition of any
such agreement, permit, consent, order or franchise in each case (unless such
law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including any Bankruptcy Law) or principles of equity) and such provision
or condition has not been waived or the consent of the other party to such
agreement, permit, consent, order or franchise has not been obtained; provided,
however, that the Collateral shall include (and such security interest shall
attach) immediately at such time as the contractual or legal prohibition shall
no longer be applicable and to the extent severable, shall attach immediately to
any portion of such agreement, permit, consent, order or franchise not subject
to the prohibitions specified in (y) or (z) above; provided further that the
exclusions referred to in this paragraph shall not include any proceeds of any
such agreement, permit, consent, order or franchise.

 

Section 2                                              Security for
Obligations.  This Agreement secures the payment of all Obligations of such
Pledgor now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”). 
Without limiting the generality of the foregoing, this Agreement secures, as to
each Pledgor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Pledgor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Loan Party.

 

Section 3                                              Pledgors Remain Liable. 
Anything herein to the contrary notwithstanding, (a) each Pledgor shall remain
liable under the contracts and agreements included in such Pledgor’s Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Collateral Agent of any of the rights hereunder shall
not release any Pledgor from any of its duties or obligations under the
contracts and agreements included in the Collateral and (c) no Secured Party
shall have any obligation or

 

2

--------------------------------------------------------------------------------


 

liability under the contracts and agreements included in the Collateral solely
by reason of this Agreement or any other Loan Document, nor shall any Secured
Party be obligated to perform any of the obligations or duties of any Pledgor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

Section 4                                              Delivery and Control of
Security Collateral.

 

Section 4.1                                    On the date hereof, all
then-existing certificates or instruments representing or evidencing the
Security Collateral shall be delivered to and held by or on behalf of the
Collateral Agent pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent.  Thereafter, all other
certificates or instruments representing or evidencing the Security Collateral
shall, no later than ten (10) Business Days after certificates or instruments
representing or evidencing the Security Collateral are acquired (or such date
that is no more than thirty (30) days later as may be agreed by the
Administrative Agent and the Collateral Agent, in their discretion), be
delivered to and held by or on behalf of the Collateral Agent pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent.  In addition, upon the occurrence and during the continuance of an Event
of Default and the exercise of remedies pursuant to Section 13 hereof, the
Administrative Agent and the Collateral Agent shall have the right at any time
to exchange certificates or instruments representing or evidencing the Security
Collateral for certificates or instruments of smaller or larger denominations.
The Borrower shall, and each Pledgor shall cause each other issuer of Pledged
Equity to, maintain its Organizational Documents in accordance with the Pledge
Requirement in effect on the date of this Agreement.

 

Section 4.2                                    [Reserved]

 

Section 4.3                                    With respect to any Security
Collateral, upon the request of the Administrative Agent, such Pledgor will
notify each such issuer of Pledged Equity that such Pledged Equity is subject to
the security interest granted hereunder.

 

Section 4.4                                    Upon the occurrence and during
the continuance of an Event of Default and the exercise of remedies pursuant to
Section 14 hereof, the Administrative Agent shall have the right, at any time in
its discretion and upon notice to any Pledgor, to transfer to or to register in
the name of the Administrative Agent or any of its nominees any or all of the
Security Collateral, subject only to the revocable rights specified in
Section 9.1.

 

Section 5                                              Representations and
Warranties.  Each Pledgor represents and warrants as follows:

 

Section 5.1                                    Such Pledgor’s exact legal name
is correctly set forth in Schedule I hereto.  Except as otherwise notified by
the Pledgors pursuant to Section 7, such Pledgor is located (within the meaning
of Section 9-307 of the UCC) and has its chief executive office, in the state or
jurisdiction set forth in Schedule I hereto.  Except as otherwise notified by
the Pledgors pursuant to Section 7, the information set forth in Schedule I
hereto with respect to such Pledgor is true and accurate in all respects.  Such
Pledgor has not previously changed its name, location, chief executive office,
type of organization, jurisdiction of organization or organizational
identification number from those set forth in Schedule I hereto except as
disclosed on Schedule I hereto.

 

Section 5.2                                    Such Pledgor is the legal and
beneficial owner of the Collateral of such Pledgor free and clear of any Lien,
claim, option or right of others, except for Permitted Liens.  As of the date
hereof, no effective financing statement or other instrument similar in effect
covering all or any part of such Collateral or listing Pledgor or any trade name
of Pledgor as debtor is on file in any recording office, except (i) such as may
have been filed in favor of the Collateral Agent relating to the Loan Documents
and (ii) to the extent that such financing statement or other instrument similar
in effect does not relate to such Pledgor’s interest in the Collateral.

 

3

--------------------------------------------------------------------------------


 

Section 5.3                                    The Pledged Interests pledged by
such Pledgor hereunder have been duly authorized and, if relating to a
corporation, validly issued and are fully paid and non-assessable.  If such
Pledgor is an issuer of Pledged Interests, such Pledgor confirms, by virtue of
its execution of this Agreement, that it has received notice of such security
interest.

 

Section 5.4                                    The Initial Pledged Equity
pledged by such Pledgor constitutes the percentage of the issued and outstanding
Capital Stock of the issuers thereof indicated on Schedule II hereto.

 

Section 5.5                                    Certificated securities
representing all the Initial Pledged Equity have been delivered to the
Collateral Agent in accordance with Section 4.1.  None of the Pledged Equity is
credited to a “securities account” (within the meaning of Section 8-501(a) of
the UCC).  The Initial Pledged Equity pledged by such Pledgor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule I hereto, which is all of the issued and outstanding
Equity Interests in the respective Borrower or Guarantor issuer of such
interests.

 

Section 5.6                                    All filings and other actions
(including, without limitation, (A) actions necessary to obtain control of
Collateral as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and
Section 16 of UETA and (B) actions necessary to perfect the Collateral Agent’s
security interest with respect to Collateral evidenced by a certificate of
ownership) necessary to perfect the security interest in the Collateral of such
Pledgor created under this Agreement have been duly made or taken and are in
full force and effect, or, upon filing by Administrative Agent or Collateral
Agent of UCC-1 financing statements and similar perfection documents shall be in
full force and effect and this Agreement creates in favor of the Collateral
Agent for the benefit of the Secured Parties a valid and, together with such
filings, perfected first priority security interest in all Collateral of such
Pledgor that may be perfected by the filing of UCC-1 financing statements,
securing the payment of the Secured Obligations.

 

Section 5.7                                    No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for (i) the grant by such
Pledgor of the security interest granted hereunder or for the execution,
delivery or performance of this Agreement by such Pledgor, (ii) the perfection
or maintenance of the security interest created hereunder (including the first
priority nature of such security interest), or (iii) the exercise by the
Collateral Agent of its rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except for the filing of
financing and continuation statements under the UCC, filings with the United
States Securities and Exchange Commission, such actions as may be required by
applicable laws affecting the offering and sale of securities generally, and
consents, authorizations, filings or other actions which have been obtained or
made.

 

Section 6                                              Further Assurances.

 

Section 6.1                                    Each Pledgor agrees that from
time to time, at its own expense, such Pledgor will execute and deliver, or
otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or that the Collateral Agent may reasonably
request, in order to perfect and protect any pledge or security interest granted
or purported to be granted by such Pledgor hereunder or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral of such Pledgor.  Without limiting the generality of the
foregoing, each Pledgor will, upon the reasonable request of the Administrative
Agent, promptly, with respect to the Collateral of such Pledgor, deliver to the
Collateral Agent evidence that all other action that the Collateral Agent may
reasonably deem necessary or desirable in order to perfect and protect, and
continue the protection and perfection of, the security interest created by
Pledgor under this Agreement in a manner consistent with the requirements of
this Agreement have been taken.

 

Section 6.2                                    Each Pledgor hereby authorizes
the Collateral Agent to file one or more financing or continuation statements,
and amendments thereto; provided, however, that such filings shall in any event
include a description of collateral no more expansive than the descriptions in
Section 1 of this Agreement (including the defined terms from the Credit
Agreement incorporated therein by reference).  A

 

4

--------------------------------------------------------------------------------


 

photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.  Each Pledgor ratifies its authorization for
the Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.

 

Section 6.3                                    Each Pledgor will furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Security Collateral of such Pledgor and such other reports in
connection with such Security Collateral as the Collateral Agent may reasonably
request, all in reasonable detail.

 

Section 7                                              Changes.

 

Section 7.1                                    No Pledgor will change its name,
type of organization, jurisdiction of organization, organizational
identification number or location from those set forth in Section 5.1 of this
Agreement without first giving at least thirty (30) days’ prior written notice
to the Collateral Agent and taking all action required by the Collateral Agent
for the purpose of perfecting or protecting the security interest granted by
this Agreement.  Except as not otherwise prohibited by the Credit Agreement, no
Pledgor will become bound by a pledge agreement authenticated by another Person
(determined as provided in Section 9-203(d) of the UCC) that purports to create
a security interest in any part of the Collateral without giving the Collateral
Agent thirty (30) days’ prior written notice thereof and taking all action
required by the Collateral Agent to ensure that the perfection and first
priority nature of the Collateral Agent’s security interest in the Collateral
will be maintained.  Each Pledgor will hold and preserve its records relating to
the Collateral, and will, upon reasonable notice, permit representatives of the
Collateral Agent at any time during normal business hours to inspect and make
abstracts from such records and other documents.  If the Pledgor does not have
an organizational identification number and later obtains one, it will forthwith
notify the Collateral Agent of such organizational identification number.

 

Section 7.2                                    If any Pledgor shall, as a result
of its ownership of the Pledged Equity, become entitled to receive or shall
receive any stock certificate or limited partnership or regular membership
certificate, as applicable (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any shares of the
Pledged Equity, or otherwise in respect thereof, such Pledgor shall receive the
same in trust for the benefit of the Collateral Agent, hold the same in trust
for the Collateral Agent and, no later than ten (10) Business Days following
receipt thereof deliver the same to the Collateral Agent in the exact form
received, duly endorsed by such Pledgor to the Collateral Agent, if required,
together with an updated stock, regular membership or limited partnership
interest power covering such certificate duly executed in blank, to be held by
the Collateral Agent hereunder as additional security for the Secured
Obligations.  Such Pledgor shall also deliver to the Administrative Agent
together with such certificates and powers an updated Schedule II to this
Agreement.

 

Section 8                                              UCC Article 8.  The
Pledged Equity (i) will continue to be “securities” within the meaning of
Sections 8-102(a)(15) and 8-103 of the UCC and (ii) will continue to be
“financial assets” (within the meaning of Section 8-102(a)(9) of the UCC).  The
Pledged Equity will not be credited to a “securities account” (within the
meaning of Section 8-501(a) of the UCC).

 

Section 9                                              Voting Rights;
Distributions; Etc.

 

Section 9.1                                    So long as no Event of Default
shall have occurred and be continuing:

 

(i)                                     Each Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Security Collateral of each Pledgor or any part thereof for any purpose;
provided, however, that such Pledgor will not exercise or refrain from
exercising any such right if such action would have a material adverse effect on
the value of the Security Collateral or any part thereof.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  Except as provided pursuant to
Section 7.2, each Pledgor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Pledgor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents.

 

(iii)                               The Collateral Agent will execute and
deliver (or cause to be executed and delivered) to each Pledgor all such proxies
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and other rights that it is
entitled to exercise pursuant to paragraph (i) above and to receive the
dividends or interest payments that it is authorized to receive and retain
pursuant to paragraph (ii) above.

 

Section 9.2                                    Upon the occurrence and during
the continuance of an Event of Default:

 

(i)                                     All rights of each Pledgor (x) to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to Section 9.1(i) shall,
upon notice to such Pledgor by the Administrative Agent or Collateral Agent,
cease and (y) to receive the dividends, interest and other distributions that it
would otherwise be authorized to receive and retain pursuant to
Section 9.1(ii) shall automatically cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
and to receive and hold as Security Collateral such dividends, interest and
other distributions.

 

(ii)                                  All dividends, interest and other
distributions that are received by any Pledgor contrary to the provisions of
paragraph (i) of this Section 9.2 shall be received in trust for the benefit of
the Collateral Agent, shall be segregated from other funds of such Pledgor and
shall be promptly paid over to the Collateral Agent as Security Collateral in
the same form as so received (with any necessary indorsement).

 

Section 10                                       Transfers and Other Liens;
Additional Equity Interests.

 

Section 10.1                             Each Pledgor agrees that it will not
(i) sell, assign or otherwise dispose of, or grant any option with respect to,
any of the Collateral, other than sales, assignments and other dispositions of
the Collateral, and options relating to the Collateral, permitted under the
terms of the Credit Agreement, or (ii) create or suffer to exist any Lien upon
or with respect to any of the Collateral except for the pledge, assignment and
security interest created under this Agreement and Permitted Liens.

 

Section 10.2                             Except as otherwise issued in a
Qualified Public Offering or other transaction permitted under the Credit
Agreement, each Pledgor agrees that it shall (i) cause each issuer of the
Pledged Interests pledged by such Pledgor not to issue any Equity Interests or
other securities in addition to or in substitution for the Pledged Interests
issued by such issuer, except to such Pledgor, and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any and all
such additional Equity Interests or other securities held or received by such
Pledgor, subject to the terms of the Credit Agreement.

 

Section 11                                       Administrative Agent Appointed
Attorney-in-Fact.  To the extent permitted by applicable law, each Pledgor
hereby irrevocably appoints the Collateral Agent such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, from time to time upon the occurrence
and during the continuance of an Event of Default in the Collateral Agent’s
discretion, to take any action and to execute any instrument that the Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:

 

Section 11.1                             to ask for, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral,

 

6

--------------------------------------------------------------------------------


 

Section 11.2          to receive, indorse and collect any drafts or other
instruments, documents and chattel paper, in connection with Section 11.1 above,
and

 

Section 11.3          to file any claims or take any action or institute any
proceedings that the Collateral Agent may deem necessary or desirable for the
collection of any of the Collateral or the rights of the Collateral Agent with
respect to any of the Collateral.

 

Section 12             Collateral Agent May Perform.  If any Pledgor fails to
perform any agreement contained herein, the Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Pledgor under Section 15.

 

Section 13             The Collateral Agent’s Duties.

 

Section 13.1          The powers conferred on the Collateral Agent hereunder are
solely to protect the Secured Parties’ interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.  Except for (i) the
exercise of reasonable care with respect to, and the safe custody of, any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, and (ii) liability for the gross negligence or willful misconduct
of any of the Collateral Agent’s officers, directors, agents or employees, the
Collateral Agent shall have no duty or liability as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral.  The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.

 

Section 13.2          Anything contained herein to the contrary notwithstanding,
the Collateral Agent may from time to time, when the Collateral Agent deems it
to be necessary, appoint one or more subagents (each, a “Subagent”) for the
Collateral Agent hereunder with respect to all or any part of the Collateral. 
In the event that the Collateral Agent so appoints any Subagent with respect to
any Collateral, (i) the assignment and pledge of such Collateral and the
security interest granted in such Collateral by each Pledgor hereunder shall be
deemed for purposes of this Pledge Agreement to have been made to such Subagent,
in addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Pledgor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder with respect to such Collateral, and (iii) the term “Collateral
Agent,” when used herein in relation to any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral,
shall include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.

 

Section 14             Remedies.  If any Event of Default shall have occurred
and be continuing:

 

Section 14.1          The Collateral Agent may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may:  (i) without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Collateral Agent may
deem commercially reasonable; and (ii) exercise any and all rights and remedies
of any of the Pledgors under or in connection with the Collateral, or otherwise
in respect of the Collateral.  Each Pledgor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ notice to such Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification.  The Collateral Agent
shall not be obligated to make any sale of Collateral

 

7

--------------------------------------------------------------------------------


 

regardless of notice of sale having been given.  The Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

Section 14.2          Any cash held by or on behalf of the Collateral Agent and
all cash proceeds received by or on behalf of the Collateral Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral will be applied (after payment of any amounts payable to the
Collateral Agent pursuant to Section 15) by the Collateral Agent for the ratable
benefit of the Secured Parties against the Secured Obligations in accordance
with the priority for payments set forth in the Credit Agreement.  Any surplus
of such cash or cash proceeds held by or on the behalf of the Collateral Agent
and remaining after payment in full of all the Secured Obligations shall be paid
over to the applicable Pledgor or to whomsoever may be lawfully entitled to
receive such surplus.

 

Section 14.3          All payments received by any Pledgor in respect of the
Collateral shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from other funds of such Pledgor and shall be forthwith paid
over to the Collateral Agent in the same form as so received (with any necessary
indorsement).

 

Section 14.4          If the Collateral Agent shall determine to exercise its
right to sell all or any of the Security Collateral of any Pledgor pursuant to
this Section 14, each Pledgor agrees that, upon request of the Collateral Agent,
such Pledgor will, at its own expense, provide the Collateral Agent with such
other information and projections as may be necessary or, in the opinion of the
Administrative Agent and the Collateral Agent, advisable to enable the
Collateral Agent to effect the sale of such Security Collateral and otherwise
cooperate with such sale of such Security Collateral or any part thereof as the
Collateral Agent reasonably requires to ensure that such sale is valid and
binding and in compliance with applicable law.

 

Section 14.5          The Collateral Agent is authorized, in connection with any
sale of the Security Collateral pursuant to this Section 14, to deliver or
otherwise disclose to any prospective purchaser of the Security Collateral: 
(i) any information and projections provided to it pursuant to Section 14.1
above; and (ii) any other information in its possession relating to such
Security Collateral.

 

Section 14.6          The rights of the Collateral Agent and Administrative
Agent under this Agreement shall not be conditioned or contingent upon the
pursuit by the Collateral Agent or Administrative Agent of any right or remedy
against any Pledgor or against any other Person which may be or become liable in
respect of all or any part of the Secured Obligations or against any other
security therefore, guarantee thereof or right of offset with respect thereto. 
The Administrative Agent or Collateral Agent shall not be liable for any failure
to demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so, nor shall it be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Pledgor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof.

 

Section 15             Indemnity and Expenses.

 

Section 15.1          Each Pledgor agrees to indemnify, defend and save and hold
harmless each Secured Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.

 

Section 15.2          Each Pledgor will upon demand pay to the Collateral Agent
the amount of any and all reasonable expenses, including, without limitation,
the reasonable fees and expenses of its

 

8

--------------------------------------------------------------------------------


 

counsel and of any experts and agents, that the Collateral Agent and
Administrative Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral of such
Pledgor, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent and Administrative Agent or the other Secured Parties hereunder
or (iv) the failure by such Pledgor to perform or observe any of the provisions
hereof.

 

Section 16             Amendments; Waivers; Additional Pledgors, Etc.

 

Section 16.1          No amendment shall in any event be effective unless the
same shall be in writing and signed by the parties hereto.  No waiver of any
provision of this Agreement, and no consent to any departure by any Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No failure on the part of the Collateral Agent or any other Secured
Party to exercise, and no delay in exercising any right hereunder, shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

 

Section 16.2          Upon the execution and delivery, or authentication, by any
Person of a pledge agreement supplement in substantially the form of Exhibit A
hereto (each, a “Pledge Agreement Supplement”), (i) such Person shall be
referred to as an “Additional Pledgor” and shall be and become a Pledgor
hereunder, and each reference in this Agreement and the other Loan Documents to
“Pledgor” shall also mean and be a reference to such Additional Pledgor,  and
each reference in this Agreement and the other Loan Documents to “Collateral”
shall also mean and be a reference to the Collateral of such Additional Pledgor,
and (ii) the supplemental Schedules I-III attached to each Pledge Agreement
Supplement (the “Supplemental Schedules”) shall be incorporated into and become
a part of and supplement Schedules I-III, respectively, hereto (the
“Schedules”), and the Collateral Agent may attach such Supplemental Schedules to
such Schedules; and each reference to such Schedules shall mean and be a
reference to such Schedules as supplemented pursuant to each Pledge Agreement
Supplement.

 

Section 17             Notices, Etc.  All notices and other communications
provided for hereunder shall be given in accordance with Section 12.1 of the
Credit Agreement.  Delivery by telecopier or email (in .pdf or similar
electronic format) of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Pledge Agreement Supplement or the
Schedules hereto shall be effective as delivery of an original executed
counterpart thereof.

 

Section 18             Continuing Security Interest; Assignments under the
Credit Agreement.  This Agreement shall create a continuing security interest in
the Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations and (ii) the
Termination Date, (b) be binding upon each Pledgor, its successors and assigns
and (c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), any Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement in
accordance with the terms thereof (including, without limitation, all or any
portion of its Commitments, the Loans owing to it and the Note or Notes, if any,
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party
herein or otherwise, in each case as provided in Section 12.5 of the Credit
Agreement.

 

Section 19             Release; Termination.

 

The pledge and security interest granted hereby shall automatically terminate,
the Liens on the Collateral granted under the Loan Documents will automatically
be released (i) in whole, upon payment in full of the Secured Obligations or
upon the Collateral Release Date, (ii) as to any property constituting
Collateral that is sold, leased, transferred or otherwise disposed of by a
Pledgor in accordance with the terms of the Loan Documents, including by way of
merger, consolidation or dissolution that is permitted under the Loan Agreement,
(iii) with respect to any Collateral that is owned by a Pledgor that is released
from its Guarantee pursuant to the Loan Agreement, and (iv) with the consent of
the Lenders or

 

9

--------------------------------------------------------------------------------


 

Requisite Lenders, as applicable, pursuant to the Credit Agreement, and, in each
case, all rights to the applicable Collateral shall revert to the applicable
Pledgor.  Notwithstanding any provision to the contrary herein, as and when
requested by any Pledgor, the Collateral Agent shall, at the Pledgor’s cost,
(y) execute and deliver UCC financing statement amendments or releases that
remove the released Collateral from any previously filed financing statements
that included such released Collateral in the description of the assets covered
thereby and (z) deliver to such Pledgor any such released Collateral in the
Collateral Agent’s possession following the release of such Collateral.  If
requested in writing by a Pledgor, the Administrative Agent shall, at the
Pledgor’s cost, promptly execute and deliver such other documents, instruments
or statements and to take such other action as such Pledgor may reasonably
request to evidence or confirm that the Collateral is released in accordance
with this Section 19 has been released from the Liens of each of the Loan
Documents.

 

Section 20             Security Interest Absolute.

 

Section 20.1          The obligations of each Pledgor under this Agreement are
independent of the Secured Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Pledgor to enforce this
Agreement, irrespective of whether any action is brought against such Pledgor or
any other Loan Party or whether such Pledgor or any other Loan Party is joined
in any such action or actions.  All rights of the Collateral Agent and the other
Secured Parties and the pledge, assignment and security interest hereunder, and
all obligations of each Pledgor hereunder, shall be irrevocable, absolute and
unconditional irrespective of, and each Pledgor hereby irrevocably waives (to
the maximum extent permitted by applicable law) any defenses it may now have or
may hereafter acquire in any way relating to, any or all of the following:

 

(i)            any lack of validity or enforceability of any Loan Document or
any other agreement or instrument relating thereto;

 

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents or any other
amendment or waiver of or any consent to any departure from any Loan Document,
including, without limitation, any increase in the Secured Obligations resulting
from the extension of additional credit to any Loan Party or any of its
Subsidiaries or otherwise;

 

(iii)          any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of or
consent to departure from any guaranty, for all or any of the Secured
Obligations;

 

(iv)          any manner of application of any Collateral or any other
collateral, or proceeds thereof, to all or any of the Secured Obligations, or
any manner of sale or other disposition of any Collateral or any other
collateral for all or any of the Secured Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(v)           any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;

 

(vi)          any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (each Pledgor
waiving any duty on the part of the Secured Parties to disclose such
information);

 

(vii)         the failure of any other Person to execute this Agreement or any
other Collateral Document, guaranty or agreement or the release or reduction of
liability of any Pledgor or other Pledgor or surety with respect to the Secured
Obligations; or

 

10

--------------------------------------------------------------------------------


 

(viii)        any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, such Pledgor or any other Pledgor or a third party Pledgor of a
security interest.

 

(ix)          This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or by any other
Person upon the insolvency, bankruptcy or reorganization of any Loan Party or
otherwise, all as though such payment had not been made.

 

Section 21             Third Party Waivers.

 

Section 21.1          Each Pledgor authorizes the Collateral Agent to perform
any or all of the following acts at any time in its sole discretion, all without
notice to any Pledgor, without affecting such Pledgor’s obligations under this
Agreement or any other Loan Documents and without affecting the liens and
encumbrances against the Collateral in favor of the Collateral Agent:

 

(i)            Subject to Section 12.6 of the Credit Agreement, the Collateral
Agent may alter any terms of the Obligations or any part thereof, including
renewing, compromising, extending or accelerating, or otherwise changing the
time for payment of, or increasing or decreasing the rate of interest on, the
Obligations or any part thereof.

 

(ii)           The Collateral Agent may take and hold security for the
Obligations, accept additional or substituted security, and subordinate,
exchange, enforce, waive, release, compromise, fail to perfect and sell or
otherwise dispose of any such security.

 

(iii)          The Collateral Agent may direct the order and manner of any sale
of all or any part of any security now or later to be held for the Obligations,
and the Collateral Agent (or its nominees or designees) may also bid at any such
sale.

 

(iv)          The Collateral Agent may apply any payments or recoveries from
Borrower, any Pledgor or any other source, and any proceeds of any security, to
the obligations under the Loan Documents in such manner, order and priority as
the Collateral Agent may elect.

 

(v)           The Collateral Agent may release the Borrower or any other person
or entity of its liability for the Obligations or any part thereof.

 

(vi)          The Collateral Agent may substitute, add or release any one or
more guarantors or endorsers.

 

(vii)         In addition to the Obligations, the Collateral Agent may extend
other credit to the Borrower, and may take and hold security for the credit so
extended.

 

Section 21.2          Each Pledgor waives:

 

(i)            Any right it may have to require the Collateral Agent to proceed
against the Borrower, any Pledgor or any other person or entity, proceed against
or exhaust any security held from the Borrower, any Pledgor or any person or
entity, or pursue any other remedy in the Collateral Agent’s power to pursue;

 

(ii)           Any defense based on any claim that any Pledgor’s obligations
exceed or are more burdensome than those of the Borrower, any Pledgor or any
other Person;

 

(iii)          Any defense:  (A) based on any legal disability of any other
Person, (B) based on any release, discharge, modification, impairment or
limitation of the liability of any other person or entity to the Collateral
Agent from any cause, whether consented to by the Collateral Agent or arising by
operation of law, (C) arising out of or able to be asserted as a result of any
case, action

 

11

--------------------------------------------------------------------------------


 

or proceeding before any court or other governmental authority relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of any other person or entity or any of their respective
affiliates, or any general assignment for the benefit of creditors, composition,
marshaling of assets for creditors or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in each
case as undertaken under any U.S. Federal or State law (each of the foregoing
described in this clause (C) being referred to herein as an “Insolvency
Proceeding”); or (D) arising from any rejection or disaffirmance of the
Obligations, or any part thereof, or any security held therefor, in any such
Insolvency Proceeding;

 

(iv)          Any defense based on any action taken or omitted by the Collateral
Agent in any Insolvency Proceeding involving any other Person, including any
election to have the Collateral Agent’s claim allowed as being secured,
partially secured or unsecured, any extension of credit by the Collateral Agent
to any other Person in any Insolvency Proceeding, and the taking and holding by
the Collateral Agent of any security for any such extension of credit;

 

(v)           All presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, notices of
intention to accelerate, notices of acceleration, notices of acceptance of this
Agreement or any other Loan Document and of the existence, creation, or
incurring of new or additional indebtedness, and demands and notices of every
kind (except or expressly required by the Loan Documents); and

 

(vi)          Except for such notices as required by the Loan Documents, any
defense based on or arising out of any defense that the Borrower or any of its
affiliates may have to the payment or performance of the Obligations (other than
the defense that the Obligations have been paid in full).

 

Section 21.3          (a) After the occurrence and during the continuance of any
Event of Default, in its sole discretion, without prior notice (except as
required by applicable law) to or consent of any Pledgor or the Borrower, the
Collateral Agent may elect to:  (1) foreclose against any collateral for the
Secured Obligations, (2) accept any offer to transfer any such collateral for
the Secured Obligations in lieu of foreclosure, (3) compromise or adjust the
Secured Obligations or any part thereof or make any other accommodation with
Borrower or any Person, or (4) exercise any other remedy against the Borrower or
any person or entity or any collateral for the Secured Obligations.  No such
action by the Collateral Agent shall release or limit the Collateral Agent’s
rights hereunder or under the other Loan Documents, even if the effect of the
action is to deprive any Pledgor of any subrogation rights, rights of indemnity,
or other rights to collect reimbursement from the Borrower or any other Person
for any sums paid to the Collateral Agent, whether contractual or arising by
operation of law or otherwise.  Each Pledgor expressly agrees that under no
circumstances shall such Pledgor be deemed to have any right, title, interest or
claim in or to any real or personal property to be held by the Collateral Agent
or any third party after any foreclosure or transfer in lieu of foreclosure of
any security for the Secured Obligations in accordance with this Agreement and
Applicable Law.

 

(b)           Subject to the payment in full of all Secured Obligations, each
Pledgor shall retain its rights to seek contribution and reimbursement from, and
rights of subrogation with respect to, any other Pledgor to the extent the
Secured Obligations hereunder render such Pledgor insolvent.  Such rights of
subrogation, contribution and reimbursement shall be subordinate to the Secured
Obligations, and no Pledgor shall enforce any such rights until the Secured
Obligations shall have been paid in full.

 

Section 22             Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier or email (in .pdf or similar electronic
format) shall be effective as delivery of an original executed counterpart of
this Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 23             The Credit Agreement.  If any conflict or inconsistency
exists between this Agreement and the Credit Agreement, the Credit Agreement
shall control and govern to the extent of such inconsistency.

 

Section 24             Jurisdiction, Etc.

 

Section 24.1          Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the County and City of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any Secured Party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against the Loan Parties or their properties in the
courts of any jurisdiction.

 

Section 24.2          Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this agreement or the other
Loan Documents in any New York State or Federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

Section 25             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

Section 26.            WAIVER OF JURY TRIAL.  Each of the parties hereto
irrevocably and unconditionally  waives, to the fullest extent permitted by
applicable law, (a) any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or any of the other Loan Documents and (b) any claims for
punitive damages (to the extent such claims arise from the use of proceeds of
the Loans for the purpose of acquisitions).  Each party hereto (i) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement and
the other Loan Documents, as applicable, by, among other things, the mutual
waivers and certifications in this Section 26.

 

[Signatures on following pages]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent has caused this
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

CITIBANK, N.A.,

 

as Collateral Agent

 

 

 

By:

/s/ Christopher J. Albano

 

 

Name:

Christopher J. Albano

 

 

Title:

Authorized Signatory

 

[Signatures continue on following pages]

 

--------------------------------------------------------------------------------


 

 

PLEDGORS:

 

 

 

SELECT INCOME REIT

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

Name: John C. Popeo

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

INDUSTRIAL LOGISTICS PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Richard W. Siedel, Jr.

 

 

Name: Richard W. Siedel, Jr.

 

 

Title: Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

Schedule I to the
Pledge Agreement

 

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Pledgor

 

Location and Chief
Executive Office

 

Type of
Organization

 

Jurisdiction of
Organization

 

Organizational
I.D. No.

SELECT INCOME REIT

 

Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1460

 

real estate investment trust

 

Maryland

 

D14425177

INDUSTRIAL LOGISTICS PROPERTIES TRUST

 

Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1460

 

real estate investment trust

 

Maryland

 

D18270009

 

--------------------------------------------------------------------------------


 

Schedule II to the
Pledge Agreement

 

PLEDGED EQUITY

 

Pledgor

 

Issuer

 

Class of
Equity
Interest

 

Par Value

 

Certificate
No(s)

 

Number of
Shares

 

Percentage
of
Outstanding
Shares or
Membership
Interests

Select Income REIT

 

Industrial Logistics Properties Trust

 

common

 

$0.01

 

1, 2

 

45,000,000

 

100%

Industrial Logistics Properties Trust

 

Alpha BT LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

Hawaii MMGD LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

Hawaii Phoenix Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

Higgins Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

 

--------------------------------------------------------------------------------


 

Industrial Logistics Properties Trust

 

ILPT Avon LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

ILPT Florida LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

ILPT Mahwah LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

ILPT Newton Iowa LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

ILPT TN LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

ILPT Tower LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

ILPT Trails Road LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

ILPT Virginia LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

ILPT Windsor LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

LTMAC Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

Masters Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

Orville Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

RFRI Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

 

--------------------------------------------------------------------------------


 

Industrial Logistics Properties Trust

 

Robin 1 Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Albany LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Ankeny LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Asheville LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Baton Rouge LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Bemidji LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Brookfield LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Burlington LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Chillicothe LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Denver LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Fernley LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Fort Smith LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Harvey LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial

 

SIR ID

 

Common

 

None

 

1

 

N/A

 

100%

 

--------------------------------------------------------------------------------


 

Logistics Properties Trust

 

Colorado Springs LLC

 

membership interests

 

 

 

 

 

 

 

 

Industrial Logistics Properties Trust

 

SIR Kalamazoo LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Lafayette LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Lincoln LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR McAlester LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Minot LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Murfreesboro LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR North East LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Obetz LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Orange Township LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Pocatello LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Pueblo LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Rock Hill LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics

 

SIR Rockford (American)

 

Common membership

 

None

 

1

 

N/A

 

100%

 

--------------------------------------------------------------------------------


 

Properties Trust

 

LLC

 

interests

 

 

 

 

 

 

 

 

Industrial Logistics Properties Trust

 

SIR Salt Lake City LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR South Point LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

SIR Spartanburg LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

Tanaka Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

TedCal Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

TSM Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

Industrial Logistics Properties Trust

 

Z&A Properties LLC

 

Common membership interests

 

None

 

1

 

N/A

 

100%

 

--------------------------------------------------------------------------------


 

Exhibit A to the
Pledge Agreement

 

FORM OF PLEDGE AGREEMENT SUPPLEMENT

 

[Date of Pledge Agreement Supplement]

 

To:                             Citibank, N.A., as Collateral Agent
1615 Brett Road OPS III
New Castle, DE 19720
Attention:  Bank Loan Syndications Department

 

INDUSTRIAL LOGISTICS PROPERTIES TRUST

 

Ladies and Gentlemen:

 

Reference is made to (i) the Credit Agreement dated as of December 29, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Industrial Logistics Properties Trust, a
Maryland real estate investment trust, as the Borrower, the Secured Parties
party thereto, Citibank, N.A., as collateral agent (together with any successor
collateral agent appointed pursuant to Article VIII of the Credit Agreement, the
“Collateral Agent”), and Citibank, N. A., as administrative agent for the
Lenders and the other financial institutions party thereto, and (ii) the Pledge
Agreement dated December 29, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”)
made by the Pledgors from time to time party thereto in favor of the Collateral
Agent for the Secured Parties.  Terms defined in the Credit Agreement or the
Pledge Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement or the Pledge Agreement.

 

SECTION 1.  Grant of Security.  The undersigned hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of its right, title and interest in and to all of the Collateral of the
undersigned, whether now owned or hereafter acquired by the undersigned,
wherever located and whether now or hereafter existing or arising, including,
without limitation, the property and assets of the undersigned set forth on the
attached Supplemental Schedules to the Schedules to the Pledge Agreement.

 

SECTION 2.  Security for Obligations.  The grant of a security interest in, the
Collateral by the undersigned under this Pledge Agreement Supplement and the
Pledge Agreement secures the payment of all Obligations of the undersigned now
or hereafter existing under or in respect of the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.  Without limiting the generality
of the foregoing, this Pledge Agreement Supplement and the Pledge Agreement
secure the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by the undersigned to any Secured Party under
the Loan Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party or SIR.

 

SECTION 3.  Supplements to Pledge Agreement Schedules.  The undersigned has
attached hereto Supplemental Schedules I through III to Schedules I and II
respectively, to the Pledge Agreement, and the undersigned hereby certifies, as
of the date first above written, that such Supplemental Schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Pledge Agreement and are complete and correct.

 

SECTION 4.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Pledge Agreement (as
supplemented by the attached Supplemental Schedules) to the same extent as each
other Pledgor.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

SECTION 5.  Obligations Under the Pledge Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Pledgor by all of
the terms and provisions of the Pledge Agreement to the same extent as each of
the other Pledgors.  The undersigned further agrees, as of the date first above
written, that each reference in the Pledge Agreement to an “Additional Pledgor”
or a “Pledgor” shall also mean and be a reference to the undersigned.

 

SECTION 6.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the County and City of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Pledge Agreement Supplement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Pledge
Agreement Supplement shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Pledge Agreement
Supplement or the other Loan Documents against the Loan Parties or their
properties in the courts of any jurisdiction.

 

(b)  Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this agreement or the other Loan Documents in any
New York State or Federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

SECTION 7.  Governing Law.  This Pledge Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 8.  WAIVER OF JURY TRIAL.  The undersigned unconditionally waives, to
the fullest extent permitted by applicable law, (a) any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or in connection with this Pledge Agreement Supplement or any of the
other Loan Documents and (b) any claims for punitive damages (to the extent such
claims arise from the use of proceeds of the Loans for the purpose of
acquisitions).  Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Pledge Agreement Supplement and the other Loan
Documents, as applicable, by, among other things, the mutual waivers and
certifications in this Section 8.

 

[NO FURTHER TEXT ON THIS PAGE]

 

Exhibit A-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

Exhibit A-3

--------------------------------------------------------------------------------


 

Exhibit B to the
Pledge Agreement

 

FORM OF AUTHORIZATION STATEMENT

 

[                        ] [    ], 20[    ]

 

To:          [Name and Address of Issuer]

 

Reference is made to the Pledge Agreement, dated December 29, 2017 (the “Pledge
Agreement”; capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Pledge Agreement), made by the
undersigned and certain other parties to Citibank, N.A., as Collateral Agent, a
copy of which is attached hereto.  Pursuant to the Pledge Agreement, the
undersigned hereby notifies [Name of Issuer] that the undersigned has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest (the “Security Interest”) in all of the undersigned’s right, title and
interest in and to all of the Pledged Equity (including all of the Equity
Interests of the undersigned in [Name of Issuer]), and hereby instructs [Name of
Issuer] to register the Security Interest in favor of:

 

CITIBANK, N.A.,
as Administrative Agent
1615 Brett Road OPS III
New Castle, Delaware 19720
Attention:  Bank Loan Syndications Department

 

 

Very truly yours,

 

 

 

[NAME OF PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Exhibit C to the
Pledge Agreement

 

FORM OF ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Authorization
Statement, dated as of [              ] [    ], [20    ] and the Pledge
Agreement referred to therein.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit C-1

--------------------------------------------------------------------------------